DETAILED ACTION

Examiner’s Remarks
Regarding the amendment filed 2/7/2022:
The amendments to claims 1 and 14 are acknowledged and accepted.
The addition of new claims 16 and 17 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 2/18/2019.  It is noted, however, that applicant has not filed a certified copy of the DE202019000757.1 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “the arm forms a narrow path that is smaller than the main surface by a factor of 5 to 12”.  It is unclear what the applicant means by a path being smaller than a surface.  More specifically, does the applicant mean an area of the narrow path is smaller than an area of the main surface, or does the applicant mean a length of the narrow path is smaller than a length of the main surface, or does the applicant mean a width of the narrow path is smaller than a width of the main surface, or a width of the narrow path is smaller than a length of the main surface, etc?   Please clarify.  There is no reference to a dimension of the path and of the main surfaced claimed, thus it is unclear as to what part of a path (i.e. area, length, width) and what part of the main surface (i.e. area, length, width) is considered to be smaller.  Therefore, it is unclear how a path is smaller than a surface without a reference with respect to dimension or area of these elements.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 8, prior art fails to teach or reasonably suggest, either
singly or in combination, the bottom and a support surface are connected via a wall,
wherein a thickness of the wall is thinner than a thickness of the bottom and thinner
than a thickness of the support surface, so that a wall surface enables the floating or
resilient mounting of the contact surface on the bottom, in addition to the other
limitations of the claim(s) which claim 8 depends from.

With respect to claim(s) 1-7 and 9-17, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-17 have been considered but are moot in view of new grounds of rejection in view of the amendments to claims 1 and 14 (the push button is disposed on an arm of the flexible circuit board that branches off from a main surface of the flexible circuit board, wherein the arm forms a narrow path that is smaller than the main surface by a factor of 5 to 12, the narrow path running at a distance along a lateral edge of the main surface and curving outwards away from the main surface).
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876